Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Kai (Patent No.: US 10355009).
Re claim 1, Kai, FIG. 50 teaches a three-dimensional semiconductor device, comprising: 
a substrate having a cell area (100) and an extension area (400); 
a word line stack ([132/146]/[232/246]) above the substrate, the word line stack including mold layers (132/232) and word lines (146/246) alternately stacked; 
vertical channel structures (60) vertically penetrating the word line stack in the cell area; and 
a first extension through-via structure (486, FIG. 44A/44E) vertically penetrating the word line stack in the extension area, the first extension through-via structure including a first via plug (86B) and a first via liner layer (86A) surrounding sidewalls of 
Re claim 2, Kai, FIG. 50 teaches the three-dimensional semiconductor device of claim 1, wherein 
the word line stack includes a lower word line stack (146) and an upper word line stack (246), 
the mold layers include lower mold layers (132) and upper mold layers (232), 
the word lines include lower word lines and upper word lines (146/246), 
the lower word line stack includes the lower mold layers (132) and the lower word lines (146) alternately stacked, 
the upper word line stack includes the upper mold layers (232) and the upper word lines (246) alternately stacked, 
the lower word line stack and the upper word line stack horizontally extend in the cell area (100/200), and 
the lower word line stack and the upper word line stack include staircase structures (located in 200) having a flat zone shaped in a staircase landing in the extension area, and 
the first extension through-via structure (486) is in the flat zone.
Re claim 3, Kai, FIGS. 44a/44E teaches the three-dimensional semiconductor device of claim 1, wherein the first via liner layer (86A) includes protruding portions protruding from the first via plug toward (to the right) the word lines (146/246).
Re claim 4, Kai, FIGS. 44a/44E teaches the three-dimensional semiconductor device of claim 3, wherein the word lines (146/246), the first dents (right corner at 90° 
Re claim 5, Kai, FIG. 50 teaches the three-dimensional semiconductor device of claim 1, further comprising: 
a lower interlayer insulating layer (760) between the substrate and the word line stack; and 
a common source layer (10’) in the lower interlayer insulating layer, 
wherein the vertical channel structures (60) are vertically aligned and electrically connected with portions of the common source layer.
Re claim 6, Kai, FIG. 50 teaches the three-dimensional semiconductor device of claim 5, further comprising: 
a common source (10’) via in the extension area (200/400), the common source via being electrically connected with a portion of the common source layer.
Re claim 7, Kai, FIG. 50 teaches the three-dimensional semiconductor device of claim 5, further comprising: 
a word line cut structure (76) between the vertical channel structures (60), the word line cut structure vertically penetrating the word line stack ([132/146]/[232/246]) to be electrically connected with the common source layer (10’).
Re claim 8, Kai, FIG. 50 teaches the three-dimensional semiconductor device of claim 5, further comprising: 
a logic device layer ([750/742/746]/[780]) between the substrate (8) and the lower interlayer insulating layer (760), the logic device layer including transistors (750/742/746) and a via pad (780), the via pad being vertically aligned and electrically connected with the first extension through-via structure (486).
Re claim 9, Kai, FIG. 50 teaches the three-dimensional semiconductor device of claim 1, further comprising: 
cell through-via structures (76/386/986) between the vertical channel structures (60) in the cell area (100), 
wherein the cell through-via structure vertically penetrates the word line stack, wherein each the cell through-via structure includes a cell via plug (86B) and a cell via liner layer (86A) surrounding sidewalls of the cell via plug, and wherein the cell via liner layer includes second dents (four corners dent at 90° angle) at the same levels horizontally as the word lines of the word line stack ([132/146]/[232/246]).
Re claim 10, Kai, FIG. 50 teaches the three-dimensional semiconductor device of claim 9, wherein the cell via liner layer (86A, FIG. 44E) includes protruding portions protruding from the cell via plug toward the word lines (146/246).
Re claim 11, Kai, FIG. 50 teaches the three-dimensional semiconductor device of claim 10, wherein the protruding portions of the via liner layers (86A) of the neighboring through-via structures (76/386/986) are connected with each other.
Re claim 12, Kai, FIG. 50 teaches the three-dimensional semiconductor device of claim 1, further comprising: 
a second extension through-via structure (486) that does not vertically penetrate the word line stack ([132/146]/[232/246]) in the extension area, wherein the second extension through-via structure includes a second via plug (86B) and a second via liner layer (86A) surrounding sidewalls of the second via plug, and wherein an inner sidewall of the second via liner layer is vertically flat.
Re claim 13, Kai, FIGS. 44B/44E teaches the three-dimensional semiconductor device of claim 1, wherein each of the first dents (four corners dent at 90° angle) has a ring shape (FIG. 44B) or a disk shape in a plan view.
Re claim 14, Kai, FIG. 50 teaches a three-dimensional semiconductor device comprising: 
a word line stack (146/132/246/232) above a substrate having a cell area (100) and an extension area (200/400), the word line stack including mold layers (132/232) and word lines (146/246) alternately stacked, the word line stack horizontally extending in the cell area and having a staircase structure in the extension area (200/400); and 
vertical channel structures (60), a word line cut structure, and a first through-via structure vertically penetrating the word line stack, the first through-via structure (386, 486, 986) including a first via plug (86B) and a first via liner layer (86A) surrounding sidewalls of the first via plug, and first dents (four corner of 90° angle) being on an inner sidewall of the first via liner layer.
Re claim 15, Kai, FIGS. 44A/44E/50 teaches the three-dimensional semiconductor device of claim 14, wherein the first dents (upper right corner dent at 90° angle) are horizontally aligned with the corresponding word lines (146/246).
Re claim 16, Kai, FIGS. 44A/44E/50 teaches the three-dimensional semiconductor device of claim 14, wherein the first via liner layer (86A) further includes protruding portions protruding toward the word lines (146/246), and wherein the protruding portions are at the same levels as corresponding first dents to be horizontally aligned with each other.
Re claim 17, Kai, FIGS. 44A/44E/50 teaches the three-dimensional semiconductor device of claim 14, further comprising: 
a common source layer (10’) and a via pad (780) between the substrate (8) and the word line stack ([132/146]/[232/246]), 
wherein the vertical channel structures (60) and the word line cut structure are vertically aligned and electrically connected with portions of the common source layer (10’), and 
wherein the first through-via structure (486) is vertically aligned and electrically connected with the via pad.
Re claim 18, Kai, FIGS. 44A/44E/50 teaches the three-dimensional semiconductor device of claim 14, further comprising: 
a cell through-via structure (76/386/986) between the vertical channel structures, 
wherein the vertical channel structures (60), the word line cut structure, and the cell through-via structure are in the cell area, and 
wherein the first through-via structure (486) is in the extension area (400).
Re claim 19, Kai, FIGS. 44A/44E/50 teaches the three-dimensional semiconductor device of claim 18, further comprising: 
a staircase insulating layer covering the staircase structure of the word line stack in the extension area, and a second through-via structure and a common source via which do not vertically penetrate the word line stack and vertically penetrate the staircase insulating layer in the extension area, wherein the second through-via structure includes a second via plug and a second via liner layer surrounding sidewalls of the second via plug, and wherein an inner sidewall of the second via liner layer is vertically flat.
Re claim 20, Kai, FIG. 50 teaches a three-dimensional semiconductor device comprising: 
a substrate having a cell area (100), a dummy area, and an extension area (400); 
a logic device layer on the substrate and including a transistor (750/742/746, FIG. 1A, col. 10, lines 42-67) and a via pad (780); 
a lower interlayer insulating layer (760, FIG. 2, col. 11, lines 1-18) on the logic device layer; 
a common source layer (10’, Fig. 3) in the lower interlayer insulating layer; 
a lower word line stack (146, col. 35, lines 25-37) and a lower staircase insulating layer on the lower insulating layer; 
an upper word line stack (246) on the lower word line stack; 
an upper staircase insulating layer (232) on the lower staircase insulating layer (132); 
vertical channel structures (60, FIG. 39B, col. 47, lines 30-40) and a word line cut structure vertically penetrating the lower word line stack and the upper word line stack to be connected with the common source layer in the cell area; 
a dummy vertical channel structure (76) vertically penetrating the lower word line stack and the upper word line stack to be connected with the common source layer in the dummy area; and 
a first through-via structure (486, FIGS. 44/44E) vertically penetrating a portion of the lower word line stack to be electrically connected the via pad (780) in the extension area, the first through-via structure including a first via plug (86B, FIG. 44E, col. 50, lines 30-40) and a first via liner layer (86A) surrounding sidewalls of the first via plug, inner sidewalls of the first via liner layer including seams at the same levels as the word lines of the word line stack (146/246), and the seams having a ring shape )FIG. 44B) or a disk shape in a plan view.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894